Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/06/2022 is acknowledged.
Claims 11-15 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2020, 02/04/2021, and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “superordinate assembly” of claims 7 and 8 and the “receiving device” of claim 16 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

The abstract of the disclosure is objected to because it uses phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In this case, the abstract uses the phrases “The invention relates to” in line 1 and “The invention further relates to” in lines 6-7. 

Claim Objections
Claim 8 is objected to because of the recitation “inside of of the oval ring” in line 4 and should be “inside 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “springy” in claim 4 in line 3 is a relative term which renders the claim indefinite. The term “springy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much flexing or bending the at least one web would be considered as “springy”. For examination purposes, claim 4 will be interpreted without the limitation “springy”.
Claim 9 recites “free from a sealing element in the assembled state, wherein the sealing element is designed to interact both with the first line connector and the second line connector” in lines 3-5 which is unclear because the phrase “free from a sealing element” appears to mean without a sealing element, however, the claim continues recite “the sealing element is designed to interact both with the first line connector and the second line connector.”. These two limitations appear to contradict each other. The specification does not provide details regarding what is meant by “free from a sealing element” and the drawings show at least a sealing element at 22 in Fig. 6 in the form of a sealing ring and barbs at 10 in Fig. 7 that seal against the inner hose. Therefore, it is unclear if a sealing element is included or not. For examination purposes, claim 9 will be interpreted as “The attachment device of claim 1, a sealing element is designed to interact both with, the first line connector and the second line connector”.
Claim 16 recites “the first line connector…are free of a receiving device, wherein the receiving device is designed to receive a sealing element…designed to interact both with the first line connector and with the second line connector.” which is unclear of what is meant by the phrase “free from a receiving device” followed by “a sealing element is designed to interact both with the first line connector and with the second line connector” and appears to mean without a receiving device, however, the claim follows that a seal of the receiving device interacts with the line connectors. These two limitations appear to contradict each other. The specification on page 8 in lines 6-15 appears to be the only section that describes the receiving device and recites “…free of a receiving device…designed to interact both with the first line connector and the second line connector. This means that due to the inventive arrangement of the first line connector and the second line connector on one another, the first fluid passage and the second fluid passage are designed such that they can be guided into the superordinate assembly without necessitating a seal between the first line connector and the second line connector.” which attempts to further define the receiving device, however, still remains unclear because the claim includes a seal that interacts with both the line connectors and on page 8 in lines 14-15 recites “without necessitating a seal between the first line connector and the second line connector”. For examination purposes, claim 16 will be interpreted as “The attachment device of claim 1, wherein the first line connector and the second line connector are not received in another device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US 2010/0276026 A1, hereinafter “Powell”).
In regard to claim 1, Powell discloses an attachment device (Fig. 1, fitting 10) for a hose arrangement having a plurality of chambers (Fig. 5, hose arrangement 14 and 18 and the bore holes of 14 and 18 define a plurality of chambers similar to the applicant’s invention where the fluid pathways of two concentric hoses define a plurality of chambers), comprising:
a first line connector (Fig. 5, inner body 12 can be interpreted as a first line connector coupled to a conduit 14) comprising a hose connection (Fig. 5, barbs 34 of 12 can be interpreted as a hose connection that couples to 14) at a first end of the first line connector (Fig. 5, 34 is at a first end of 12) for connection to a first chamber of the hose arrangement (Fig. 5, 34 is connected to 14 and the bore of 14 defines a first chamber); and
a second line connector (Fig. 5, housing 16 can be interpreted as a second line connector coupled to conduit 18) comprising a hose connection (Fig. 5, barbs 60 of 16 can interpreted as a hose connection that couples to 18) at an end of the second line connector (Fig. 5, 60 is at an end of 16) for connection to a second chamber of the hose arrangement (Fig. 5, 60 is connected to 18 and the bore of 18 defines a second chamber);
wherein the first line connector defines a first fluid passage in an interior of the first line connector (Fig. 5, bore 32 of 12 defines a first fluid passage in an interior of 12);
wherein the second line connector and the first line connector are operationally fixedly connected in an assembled state (Fig. 5, 12 and 16 are separate parts and 16 is pushed onto 12 towards the abutment at 66 which forms the fixedly connected assembled state as shown), wherein the second line connector surrounds the first line connector in the assembled state so that a second fluid passage is produced between the first line connector and the second line connector (Fig. 5, 16 radially houses and surrounds 12 to define a second fluid passage at 47 between 12 and 16), wherein the second fluid passage is fluidically separated from the first fluid passage (Fig. 5, the fluid that flows at 47 of 16 is fluidly separate from the fluid that flows through 32 of 12);
wherein the hose connection of the first line connector and the hose connection of the second line connector are arranged on a same side of the attachment device in the assembled state (Fig. 5, the indicated hose connection of 12 and hose connection of 16 are arranged on a same side such that both connect to the same end of respective conduit of 14 and 18 similar to the applicant’s invention shown in Fig. 8); and
wherein the second line connector can be pushed onto the first line connector from a second end of the first line connector opposite to the hose connection of the first line connector from a completely separated state into the assembled state (Fig. 5, 16 can be pushed from a second end at 30 of 12 which is opposite the barbed end at 34 of 12 from a completely separated state into the assembled state as shown).
In regard to claim 2, Powell discloses the attachment device of claim 1, wherein the first fluid passage runs coaxially with the second fluid passage (Fig. 5, the first fluid that flows through the bore 32 is coaxial to the second fluid that flows through the bore 47).
In regard to claim 3, Powell discloses the attachment device of claim 1, wherein the first line connector further comprises, at the second end, a coupling connection for coupling the first line connector to a superordinate assembly not belonging to the attachment device (Fig. 5, the second end of 12 at 30 that defines a coupling connection and is capable of connecting to another pipe, assembly, or fitting separate from 12 and 16. See note below.);
wherein the second line connector further comprises, at the end of the second line connector opposite the hose connection of the second line connector, a coupling connection for coupling the second line connector to the superordinate assembly (Fig. 5, openings 68 of 16 opposite of the barbs 60 define a coupling connection for hoses or other fittings as disclosed in [0041] and is capable of connecting to another pipe, assembly, or fitting separate from 12 and 16. See note below.); and
wherein the coupling connection of the first line connector runs coaxially with the coupling connection of the second line connector (See image below, the coupling connection of 12 includes at least a surface at the end which runs coaxial with a surface of the coupling connection of 16. This interpretation is similar to the applicant’s invention as shown at 16 in Fig. 1 defined as a coupling connection of the first line connector and 46 in Fig. 3 defined as a coupling connection of the second line connector where both 16 and 46 include at least one surface that are coaxially arranged.).

    PNG
    media_image1.png
    477
    756
    media_image1.png
    Greyscale

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “for coupling the first line connector to a superordinate assembly not belonging to the attachment device” and “for coupling the second line connector to the superordinate assembly” are functional recitations of intended use which does not differentiate the claimed apparatus from the prior art Powell since the structure of Powell includes connections of the first line connector and the second line connector as mentioned above capable of connecting to a separate assembly. Further, the specification does not provide structural details of the “superordinate assembly” other than including a groove and the drawings do not show the “superordinate assembly” (See above under the section Drawing Objections). Therefore, a “superordinate assembly” is reasonably interpreted as any separate assembly capable of attaching to another pipe, fitting, or assembly. 
In regard to claim 4, Powell discloses the attachment device of claim 1, wherein the second line connector further comprises at least one web (Fig. 5, radially inward shoulder at 66 of 16 can be reasonably interpreted as a web since it is a projection for coupling to 12. See above under the section 35 USC § 112 regarding the limitation “springy”.), wherein the web which is designed, in the assembled state, to engage with at least one recess of the first line connector to prevent a displacement of the second line connector relative to the first line connector in a direction opposite to a push-on direction (Fig. 5, 66 is designed to engage a recess defined between 43 and 20 so that 16 is prevented from axial displacement in both directions).
In regard to claim 5, Powell discloses the attachment device claim 1, wherein the first line connector comprises at least one stop (Fig. 5, abutment 43 of 12 is a stop against a surface of 66) designed to rest against at least one counter-stop of the second line connector to prevent displacement of the first line connector relative to the second line connector in a push-on direction (Fig. 5, surface at 43 rest against the surface of 66 which prevents axial displacement in a push-on direction).
In regard to claim 9, Powell discloses the attachment device of claim 1, wherein a sealing element is designed to interact both with, the first line connector and the second line connector (Fig. 5, O-ring 70 interacts with 12 and 16 by contact. Also, see above under the section 35 USC § 112).
In regard to claim 10, Powell discloses the attachment device claim 1, wherein the hose connection of the second line connector, in the assembled state and viewed along a longitudinal axis of the first fluid passage, is positioned adjacent to the hose connection of the first line connector (Fig. 5, hose connection at 60 is adjacent to the hose connection at 34 in the assembled state as shown and when view along the longitudinal axis).
In regard to claim 16, Powell discloses the attachment device of claim 1, wherein the first line connector and the second line connector are not received in another device (Fig. 5, 12 and 16 are not received in another device. See above under the section 35 USC § 112 regarding this interpretation.).

Allowable Subject Matter
Claims 6-8, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 6 and 7:
In regard to claim 6, Powell discloses the attachment device of claim 1 but does not show or suggest the first line connector comprises at least three spacers designed to contact the second line connector to define a radial distance of the second line connector relative to the first line connector. It would not have been obvious to one of ordinary skill in the art to have modified Powell to include at least three spacers designed to contact the second line connector since including spacers at the contact at 72 shown in Fig. 5 between 16 and 17 would cause a leak through the O-ring 70. A modification of 12 to include at least three spacers in addition to the O-ring 70 to properly function would have required hindsight reasoning and reconstruction.
Further, Zitkowic, Jr. et al. (US 2003/0034648 A1) discloses a first line connector (Fig. 2, 60) with at least three spacers (Figs. 2 and 3, ribs 92) that contact a second line connector (Fig. 2, 92 contacts a second line connector 20) but does not show or suggest 20 is capable of being pushed onto the first line connector from a second end of the first line connector opposite to the hose connection of the first line connector from a completely separated state into the assembled state as required by claim 1 and the second line connector 20 can only be pushed onto 60 at a first end of 60 at 86. It would not have been obvious to one of ordinary skill in the art to have modified Zitkowic, Jr. et al. alone or in combination with Powell to be pushed onto the first line connector from a second end of the first line connector opposite to the hose connection of the first line connector from a completely separated state into the assembled state since such a modification would have required hindsight reasoning and reconstruction.
In regard to claim 7, Powell discloses the attachment device of claim 3, the second line connector comprises a securing device (Fig. 5, openings at 68 are configured for hoses or other fittings as described in [0041] which can be reasonably interpreted as a securing device to other hoses or fittings) but does not show or suggest the securing device includes at least one spring-mounted projection designed to engage a corresponding recess on a superordinate assembly. It would not have been obvious to one of ordinary skill in the art to have modified the second line connector of Powell to include at least one spring-mounted projection designed to engage a corresponding recess on a superordinate assembly since such a modification would have required hindsight reasoning and reconstruction.
Further, Bauer (US 2007/0222216) discloses a second line connector (Fig. 1, connector at 1) having a securing device (Fig. 3, deformable ring 13 defines a securing device) with at least one spring-mounted projection (Fig. 1 projection at 12) engaged with a groove of another assembly (Fig. 2, 12 engages a groove of the part 2) but does not show or suggest a first line connector as required by claim 1. It would not have been obvious to one of ordinary skill in the art to have modified Bauer alone or in combination with Powell to include a first line connector since such a modification would have required hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Malone (US 2007/0241560 A1) discloses a fluid connector having a first line connector with at least three spacers, a second line connector, a first hose, a second hose, and the first line connector is coaxial with the second line connector.
Armenia et al. (US 5,931,184) and Rose et al. (US 10,724,663) disclose a hose apparatus having a first line connector, a second line connector, a first hose, a second hose, and the first line connector is coaxial with the second line connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679